Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 1/27/2022 has been entered. Claims 1 – 14 remain pending. The amendment to claim 1 finds support in at least the original claim set. 
Applicant’s amendments have overcome the previous rejection under 112(b). The rejections are withdrawn.  
The amendment has overcome the previous rejection under 103 in view of Wang (CN104630674)

Response to Declaration under 37 C.F.R. § 1.132
The declaration under 37 CFR 1.132 filed 01/27/2022 is sufficient to overcome the rejection of claims 1 – 14 based upon insufficiency of the disclosure under 112(a) to make/use the invention, specifically the step of performing a high-frequency percussion. The examiner finds persuasive from the declaration that at the time that the invention was filed, a persons of ordinary skill in the art would find the disclosure sufficient to make/use the invention by performing the high-frequency percussion step with commercially available equipment (see bullet points “4” and “5” of the declaration) without undue experimentation. 

Response to Arguments
Applicant’s amendments have overcome the previous rejection. Therefore, the rejection has been withdrawn. Furthermore, applicant’s declaration under 1.132 has overcome the rejection under 112(a). 

Reasons for Allowance
Claims 1 – 14 as filed on January 27th are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not explicitly or reasonably suggest the claimed invention of claim 1, with particular attention to the formation of a grain size gradient using a method that includes a high-frequency percussion step. 
The closest prior art is Xiaoqi (CN101294238) in view of Wang (CN104630674) and in further view of Bleicher (NPL, “Mechanism of surface modification using machine hammer peening technology”), which teaches similar method steps as claimed but notably uses a percussion (machine hammer peening) to create a uniform grain microstructure instead of a grain microstructure gradient as claimed (emphasis respectfully added for clarity of the record). Furthermore, the prior art does not teach or reasonably suggest performing such a percussion step in a method to produce a grain size gradient in a copper cone shaped charge liner and the person of ordinary skill in the art would not find such a modification obvious because Xiaoqi and Wang are directed to producing uniform microstructures to improve the properties of the final products. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738